Citation Nr: 0936674	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the residuals of 
malignant melanoma, to include as due to Agent Orange 
exposure.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1969 to 
December 1971 that included combat with enemy in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the RO.  

On his May 2008 Form 9, the Veteran requested a personal 
hearing at a local VA office before a Member of the Board.  
Subsequently, he withdrew his request and has not requested 
another hearing.  The Board therefore finds that the request 
to testify at a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam Era.  

3.  The Veteran is not shown to have manifested complaints or 
finding of a skin disorder related to malignant melanoma in 
service or for many years thereafter.  

4.  The currently demonstrated residuals of malignant 
melanoma is not shown to be due to the exposure to Agent 
Orange or another event or incident of the Veteran's period 
of active service.  




CONCLUSION OF LAW

The Veteran's skin disability manifested by residuals of 
malignant melanoma, is not due to disease or injury that was 
incurred in or aggravated by active service; nor may it be 
presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(e), 3.309(a) 3.310(a), (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a January 2007 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  The Veteran was also advised of how 
disability ratings and effective dates were assigned.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment records, 
post service private treatment records, and the Veteran's 
statements.  

As to any duty to provide an examination and/or seek a 
medical opinion for the appellant's claim, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  

An opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
veteran's service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

The Board finds that there is sufficient medical evidence of 
record to adjudicate this appeal without seeking a medical 
opinion.  The September 2001 private treatment records 
indicate a melanoma was removed from the right side of the 
Veteran's mid back.  There is no competent evidence to 
suggest that the residuals of malignant melanoma, was in any 
way related to any incident of his period of active duty.  

Finally, the residuals of malignant melanoma may not be 
presumed to be due to the exposure to herbicides, and the 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).  

Accordingly, the Board finds that there is no duty to seek a 
medical opinion with regard to the claim on appeal.  Id.; 
Duenas v. Principi, 18 Vet. App. 512 (2004); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As such, VA's 
duty to assist the appellant has also been met.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  As such, there is no indication that 
there is any prejudice to the Veteran in considering this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

The law provides that for veterans who served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending May 7, 1975, service connection may be 
presumed for certain diseases enumerated by statute and 
regulations that become manifest within a particular period, 
if any such period is prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), chronic lymphocytic leukemia, 
multiple myeloma, prostate cancer, acute and subacute 
peripheral neuropathy, AL amyloidosis, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Proof of direct service connection between exposure and 
disease entails showing that exposure during service actually 
caused the malady which develops years later.  Actual 
causation carries a very difficult burden of proof.  See 
Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence shows that the Veteran served in the Republic of 
Vietnam during the Vietnam Era.  The Veteran asserts that the 
residuals of malignant melanoma are due to his exposure to 
Agent Orange while on active duty.  

As mentioned, 38 C.F.R. § 3.309(e) lists certain diseases for 
which service connection may be presumed as due to the 
exposure to herbicide agents.  However, malignant melanoma, 
is not included in the list.  Consequently, service 
connection for residuals of malignant melanoma, may not be 
granted on a presumptive basis.  See 38 C.F.R. § 3.309(e).  

Since service connection may not be allowed on a presumptive 
basis, the Veteran may show that the residuals of malignant 
melanoma was incurred in service on a direct basis or due to 
documented Agent Orange exposure in service.  

The Veteran's service treatment record does not show any 
treatment for, or a diagnosis of malignant melanoma,  There 
is also no competent medical opinion relating the residuals 
of malignant melanoma to the Veteran's active military 
service; nor is continuity of symptomatology or treatment 
demonstrated.  

In fact, the malignant melanoma was initially manifested many 
years after the Veteran's active duty.  The September 2001 
private treatment records first indicate a diagnosis of 
malignant melanoma.  This diagnosis was not shown to be 
linked to his military service.  

To the extent the Veteran asserts that his malignant melanoma 
is related to his military service, including exposure to 
Agent Orange, he is not shown to have requisite medical 
expertise to render a competent opinion.  Hence, his lay 
statements alone are not sufficient to support a claim of 
service connection.  See Espiritu, supra.  

Although the Veteran was not afforded a VA examination to 
specifically ascertain whether he had residuals of malignant 
melanoma due to his active military service, the Board finds 
that such examination is not necessary.  In the absence of 
any treatment in service for malignant melanoma in service or 
during the first year thereafter, any medical opinion 
rendered on the matter would be speculative in nature.  

Hence, without more from the Veteran, there is no reasonable 
possibility that the findings or opinion from a VA 
examination would aid in substantiating the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the claim for service connection for residuals 
of malignant melanoma, including as secondary to exposure to 
Agent Orange, must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for residuals of malignant melanoma, 
including as due to exposure to Agent Orange is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


